 


110 HR 3729 IH: To designate the facility of the United States Postal Service located at 427 North Street in Taft, California, as the 
U.S. House of Representatives
2007-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3729 
IN THE HOUSE OF REPRESENTATIVES 
 
October 2, 2007 
Mr. McCarthy of California introduced the following bill; which was referred to the Committee on Oversight and Government Reform 
 
A BILL 
To designate the facility of the United States Postal Service located at 427 North Street in Taft, California, as the Larry S. Pierce Post Office. 
 
 
1.Larry S. Pierce Post Office 
(a)DesignationThe facility of the United States Postal Service located at 427 North Street in Taft, California, shall be known and designated as the Larry S. Pierce Post Office. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Larry S. Pierce Post Office. 
 
